DETAILED ACTION
Claims 1-2, 4-8, and 10-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 7 are allowable.  Each of claims 4-5 and 10-11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim (due to dependency on claim 1 or 7).  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement related to inventions II and III, as set forth in the Office action mailed on January 20, 2022, is hereby withdrawn and claims 4-5 and 10-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  Going forward, please use appropriate status identifiers for claims 4-5 and 10-11 (see 37 CFR 1.121).

Specification
The disclosure is objected to because of the following informalities:
On page 18, line 13, replace “register” with --registers--.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:
Lines 4-5 repeat the language of the 2nd to last paragraph of parent claim 1.  Thus, these lines are redundant and should be deleted.
Claim 5 is objected to because of the following informalities:
In line 1, delete “for”.
Lines 4-5 repeat the language of the 2nd to last paragraph of parent claim 1.  Thus, these lines are redundant and should be deleted.
Claim 10 is objected to because of the following informalities:
In line 1, insert a colon after “wherein”.
Lines 2-3 repeat the language of the 2nd to last paragraph of parent claim 7.  Thus, these lines are redundant and should be deleted.
Claim 11 is objected to because of the following informalities:
In line 1, insert a colon after “wherein”.
Lines 2-3 repeat the language of the 2nd to last paragraph of parent claim 7.  Thus, these lines are redundant and should be deleted.
Claim 12 is objected to because of the following informalities:
Please indent the last paragraph.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 sets forth the register buffer region method of paragraphs [0038]-[0045].  This method involves executing commands of Table 7, which are unsorted commands.  However, parent claim 1 sets forth sorting the commands.  Applicant has not adequately described an invention by which the register buffer region method involves sorting commands so as to demonstrate to one of ordinary skill in the art that applicant possessed this combination of features at the time of filing.  In short, claim 12 includes new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.
Referring to claim 4, applicant claims combining the first original register setting commands with the setting targets having continuous addresses of a plurality of registers (specification, Tables 4-6).  However, from parent claim 1, the first original register setting commands that are combined are those with setting targets having addresses of a same register (specification, Tables 1-3).  These are mutually exclusive.  That is, the setting targets of the commands that are combined cannot both be the same register and a plurality of continuous registers.  Since claim 4 is setting forth continuous registers, it cannot contain the limitation of claim 1 of the same register.  As such, claim 4 does not include all limitations of claim 1 and is thus an improper dependent claim.
Referring to claim 5, applicant claims, in the last paragraph, that the at least one merged register setting command is generated by performing a second combination operation that combines commands with setting targets having continuous addresses of a plurality of registers.  However, from parent claim 1, the at least one merged command is generated by combining commands with setting targets having addresses of a same register.  These are mutually exclusive.  That is, the same merged command cannot be generated by combining commands that indicate a same register and a plurality of continuous registers.  Thus, claim 5 is removing the limitation of claim 1 regarding the same register with respect to generating the merged command.  As such, claim 5 does not include all limitations of claim 1 and is thus an improper dependent claim.
Claim 10 is rejected for similar reasons as claim 4.
Claim 11 is rejected for similar reasons as claim 5.
Applicant may cancel claims 4-5 and 10-11, amend them to be in proper dependent form (e.g. by deleting the last paragraph of claim 5), or present a sufficient showing that claims 4-5 and 10-11 comply with the statutory requirements.
The examiner additionally notes that the first combination operation of claims 5 and 11 can co-exist with the limitations of the parent claims.  That is, the combined register setting command could be the merged register setting command when the combined register setting command in a middle group can no longer be combined with another command during the second combination operation.  For example, such a command would be the first combined register setting command in Table 9, which becomes the first merged register setting command in Table 10.

Allowable Subject Matter
All claims are allowed over the prior art.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183